IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                             APRIL 1997 SESSION



LEWIS MOORLET,                     )
                                   )
             Appellant,            )   No. 02C01-9605-CR-00175
                                   )
                                   )   Shelby County
v.                                 )
                                   )   Honorable James C. Beasley, Jr., Judge
                                   )
STATE OF TENNESSEE,                )    (Post-Conviction)
                                   )
             Appellee.             )


For the Appellant:                     For the Appellee:

Lewis Moorlet, Pro Se                  Charles W. Burson
Cold Creek Correctional Facility       Attorney General of Tennessee
P.O. Box 10000                                and
Henning, TN 38041-1000                 M. Allison Thompson
                                       Assistant Attorney General of Tennessee
                                       450 James Robertson Parkway
                                       Nashville, TN 37243-0493

                                       John W. Pierotti, Jr.
                                       District Attorney General
                                               and
                                       Janet Shipman
                                       Assistant District Attorney General
                                       201 Poplar Avenue
                                       Memphis, TN 38103-1947




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                                   OPINION



                  The petitioner, Lewis Moorlet, appeals as of right from the Shelby County

Criminal Court’s dismissal of his second petition for post-conviction relief relative to his

1988 conviction for first degree murder and resulting life sentence. The petitioner

contends that the trial court erred in dismissing the petition without providing him

counsel, the opportunity to amend the petition, and an evidentiary hearing upon his

petition. We disagree.



                  The petitioner’s conviction was affirmed on appeal. State v. James

Morning Craft, Jr., and Lewis Moorlet, No. 31, Shelby County (Tenn. Crim. App. Mar. 8,

1989), app. denied (Tenn. Aug. 7, 1989). The petitioner filed a petition for post-

conviction relief that was denied after an evidentiary hearing. The denial was affirmed

on appeal. Lewis Moorlet v. State, No. 02C01-9405-CR-00090 (Tenn. Crim. App. Nov.

30, 1994).



                  In this case, the petitioner filed his second petition for post-conviction

relief on April 18, 1996. The trial court found that the petitioner had previously filed and

litigated a post-conviction case. It concluded that pursuant to T.C.A. § 40-30-202(c),

the fact that the petitioner had a previous post-conviction case resolved on the merits

barred the petitioner from filing a second one. The petition was dismissed.



                  The petition filed in this case complains about the petitioner’s prior post-

conviction attorney not being aware of certain constitutional violations and not

appealing the first post-conviction case.1 The constitutional violation alleged is that the

petitioner’s indictment was invalid in that the first degree murder statute was void

because the bill enacting it embraced more than one subject not covered in the title of


                  1
                    This allega tion in dica tes th at the petitio ner m ay hav e bee n una ware of the appe al of h is
first post-conviction case to this court as previously noted.

                                                           2
the bill. See Tenn. Const. art. II, § 17. The petitioner also complains about erroneous

information sent to the Department of Correction.



               Pursuant to the 1995 Post-Conviction Procedures Act, petitioners are

limited to only one post-conviction case. T.C.A. § 40-30-202(c). Any further relief must

be obtained through a motion to reopen under T.C.A. § 40-30-217. The procedures

required for such a motion are strict and the grounds for reopening are quite limited.

See id. The petitioner’s pleading in the present case meets neither the procedural nor

the substantive requirements for such a motion.



               In consideration of the foregoing and the record before us, the judgment

of the trial court is affirmed.



                                                ______________________________
                                                Joseph M. Tipton, Judge

CONCUR:



___________________________
David G. Hayes, Judge



___________________________
William M. Barker, Judge




                                            3